1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTHONY MCALLISTER,                                Case No.: 3:19-cv-1490-MMA (KSC)
                                       Plaintiff,
12
     v.                                                 ORDER FOR ABEYANCE OF
13   UNITED STATES OF AMERICA, et al.,                  ARREST
14                        Defendants.

15   UNITED STATES OF AMERICA,                          [Doc. No. 10]
16                  Third-Party Plaintiff,
     v.
17
     SHANGHAI HIGHWAY, her engines,
18   apparel, electronics, tackle, boats,
19   appurtenances, etc., in rem, et al.
20                     Third-Party Defendants.
21
22
23
24         Based upon the application of plaintiff United States of America for abeyance of
25   execution of the Warrant of Arrest by the Marshal upon the defendant vessel
26   SHANGHAI HIGHWAY, in rem, the Court ORDERS that, in accordance with Rule
27   E(3)(b) of the Supplemental Rules for Certain Admiralty and Maritime Claims, execution
28

                                                    1
                                                                          3:19-cv-1490-MMA (KSC)
1    of the Warrant of Arrest by the Marshal upon the defendant Vessel shall be held in
2    abeyance pending further application of the United States for execution of the Warrant.
3          IT IS SO ORDERED.
4
5    Dated: November 5, 2019
6                                                _____________________________
7                                                Hon. Michael M. Anello
8                                                United States District Judge

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                           3:19-cv-1490-MMA (KSC)
